COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                     ORDER DENYING MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Amalinh Phuthavong v. The State of Texas

Appellate case number:    01-17-00420-CR

Trial court case number: 1471872

Trial court:              178th District Court of Harris County

Date motion filed:        January 14, 2019

Party filing motion:      Amalinh Phuthavong

       It is ordered that the motion for en banc reconsideration DENIED.


Judge’s signature: /s/ ___Justice Peter Kelly__________________
                        Acting Individually     Acting for the Court

Panel consists of: Chief Justice Radack, and Justices Keyes, Higley, Lloyd, Kelly, Goodman,
Landau, Hightower, and Countiss


Date: March 7, 2019